In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County, entered December 5, 1961, after a hearing and the taking of proof, which granted the motion of defendant, Newton Paper Co., made pursuant to section 237-a of the Civil Practice Act, to vacate the alleged service of the summons and complaint upon it on the ground that it is a foreign corporation not doing business in this State and not subject to the jurisdiction of the court. Order affirmed, with $10 costs and disbursements. No opinion. Beldóck, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.